Citation Nr: 0618081	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  97-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to an increased rating for postoperative 
ganglion cyst, (non-dominant) left wrist, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for cystic lesions of 
the abdomen, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to August 28, 
1996, for the assignment of a 10 percent rating for cystic 
lesions of the abdomen.

4.  Entitlement to service connection for hair loss due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had verified active duty service from February 
1972 until January 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1996 
rating determination, and rating decisions thereafter of the 
Regional Office (RO) in Portland, Oregon, which denied a 
compensable rating for cystic lesions of the abdomen.  The 
veteran expressed dissatisfaction with this decision in a 
notice of disagreement received in April 1997, and perfected 
an appeal to the Board.  Subsequently, the RO denied a 
compensable evaluation for postoperative residuals of left 
wrist ganglion cyst by rating action dated in September 1997.  
The veteran filed a notice of disagreement in October 1997 in 
this regard, and perfected a timely appeal to the Board.  
During the pendency of the appeal, the noncompensable ratings 
for the service-connected disorders cited above were each 
increased to 10 percent disabling, effective the date of 
claim for increase, pursuant to a VA Decision Review 
Officer's decision, by rating action dated in March 2000.  
The Board remanded the case in December 2003 for further 
development and consideration.  

The veteran was afforded a hearing in June 2003 before the 
undersigned sitting at Portland, Oregon, the transcript of 
which is of record.  During the hearing on appeal, the 
veteran appeared to introduce the issue of an increased 
rating for reflex sympathetic dystrophy of the left wrist, 
which is a separate service-connected disorder from the left 
wrist disability at issue and currently rated at a 20 percent 
level.  However, this matter has not been properly developed 
for appellate review and it is referred to the RO for 
appropriate consideration.

Finally, the Board notes that a notice of disagreement was 
received in October 1997 to the September 1997 rating 
decision, in which service connection for hair loss due to 
exposure to ionizing radiation was also denied.  As well, the 
veteran indicated his disagreement with the effective date of 
the increased rating for cystic lesions of the abdomen in 
correspondence received in April 2000.  The Board observes 
that neither of these issues has been addressed in a 
statement of the case to date.  See 38 C.F.R. § 19.26 (2005).  
The Board is, therefore, obligated to remand these issues, 
pursuant Manlincon v. West, 12 Vet. App. 238 (1999).  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  Manifestations of the veteran's left wrist disability 
include complaints of pain, limitation of motion, and 
weakness, with two, well-healed, less than 2-centimeter 
scars; the scar on the palmer surface of the left wrist is 
non tender, and the scar on the dorsal surface of the left 
wrist is tender.

3.  Manifestations of the veteran's skin disorder include dry 
skin and require treatment with topical medication; there is 
no showing that the skin disorder covers 20 to 40 percent of 
the area affected, or that the veteran requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs, findings indicative of the next higher rating of 30 
percent.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left wrist disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, 5214 (2005).

2.  The criteria for a rating in excess of 10 percent for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

The notice requirements of the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005), require VA to notify the veteran of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

The veteran's claim was received prior to the enactment of 
the VCAA and therefore, the initial unfavorable adjudication 
of his claim was not error, Pelegrini, 18 Vet. App. at 120, 
as compliance with the VCAA was impossible.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Further, 
the veteran's claim was scrutinized under VCAA standards 
during the appeal period.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).  

In this case, in April 2004 and June 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for increased 
ratings, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA.  He was essentially told to submit 
evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the claim was 
readjudicated by the agency of original jurisdiction in 
February 2006.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and private 
and VA post-service medical records identified by the 
veteran.  The veteran has been provided several medical 
examinations, and a hearing to present testimony.  As such, 
the record is sufficient for a decision.   

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The 5th element was not addressed in the notice letter.  The 
RO assigned increased, 10 percent ratings effective the date 
of the veteran's claims.  The veteran has not appealed the 
assignment of the effective date regarding the left wrist 
disability.  Regarding an earlier effective date for 
assignment of the 10 percent rating for the skin disorder, 
this issue is remanded for further RO consideration.  The 
veteran will be provided notice regarding this issue at a 
later date, when his claim therefor will be again considered.  
Therefore, despite the inadequate notice provided to the 
veteran concerning this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision on this claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

II.  Factual Background

The veteran's service medical records reveal that he 
underwent excision of a ganglion on the dorsal surface of the 
left wrist, and underwent treatment for multiple cyst-like 
lesions of the abdominal area.  He was granted service 
connection for postoperative ganglion cyst, left wrist (left 
wrist disability) and multiple cyst-like lesions of the 
abdominal area (skin disorder); both rated zero percent 
disabling.  The veteran is right handed.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective January 1995, due to major depressive disorder and 
degenerative disc disease of the cervical and lumbar spine.

In April 1996, the veteran requested an increased rating for 
his skin disorder.  

A June 1996 VA examination diagnosed episodic skin rash 
consistent with folliculitis, however, no active lesions were 
present.  There were small, discolored areas across the chest 
and abdomen which correlated to previous cysts.  The 
veteran's complaints consisted of itching and tenderness; he 
denied the use of medication.  At that time, it was noted 
that the skin rash recurred at 6 month intervals, with 
episodes lasting 3 months.

In April 1997, the veteran requested an increased rating for 
his left wrist disability.  

In June 1997, another ganglion cystectomy was performed.  A 
VA examination was conducted in August 1997.  The veteran 
complained of left wrist and hand pain, numbness in the 
dorsal-carpal region, weakness and swelling.  Flexion of the 
left wrist was to 40 degrees, extension was to 40 degrees, 
ulnar deviation was to 35 degrees, radial deviation was to 15 
degrees, and pronation and supination was to 90 degrees.  The 
left wrist was very painful with movement, and was described 
as having "rather severe" generalized tenderness and 
swelling.  X-rays of the left wrist were within normal 
limits.  The prognosis was continued left wrist difficulty 
with anticipated improvement as he healed from the recent 
surgery.  

VA outpatient treatment records dated from 1997 note 
treatment for folliculitis on the veteran's back.  Dry skin 
with no active lesion or infection was noted.  Continued left 
hand pain and edema was noted in October 1997.  Occupational 
therapy notes dated in December 1997 refers to edema in the 
left hand, with increased range of motion and functional use 
of the hand.

A VA examination was conducted in March 1998.  There was mild 
swelling over the left wrist, but no obvious deformity.  
Flexion of the left wrist was to 60 degrees, extension was to 
70 degrees, and pronation and supination was to 70 degrees.  
Pain was elicited on the extremes of the range of motion.  
Grip strength was decreased secondary to poor effort due to 
pain.  The examiner noted that a nerve conduction study in 
July 1997 was normal.  The diagnosis was status post ganglion 
excision of the left wrist and reflex sympathetic dystrophy 
of the left hand.  An April 1998 electromyogram (EMG) report 
noted no evidence of left ulnar nerve pathology.  At that 
time, there were recorded complaints of left wrist pain and 
numbness with decreased range of motion, and decreased 
sensation over the ulnar nerve distribution.  

VA treatment records in June 1998 reflect that, following 
"vigorous" occupational and physical therapy the previous 
autumn, the veteran's pain had been reduced by 40 percent, 
and he had regained "pretty much" all his strength and 
range of motion.  There was reported to be no atrophy, edema, 
coolness to touch, or trophic skin changes.  There was full, 
active range of motion of the hand and strong grip.  

By rating decision of August 1998, service connection was 
established for reflex sympathetic dystrophy, rated as 10 
percent disabling by analogy to incomplete paralysis of 
finger and wrist motion.

Private medical records in 1998 indicate that the veteran had 
complaints of multiple joint pain, including in the left 
wrist, along with swelling and numbness.  It was stated that 
there was a likely somatic component to the chronic 
musculoskeletal pain.  

On VA examination in June 1999, the veteran's symptoms 
included pain and numbness of the 4th and 5th fingers in the 
ulnar distribution.  The veteran's left wrist was then in a 
cast.  The range of motion and strength of the fingers of the 
left hand were normal apart from the limitation of motion 
caused by the cast.  It was noted that nerve conduction 
studies conducted in July 1977 and April 1998 were normal.  
The examiner stated that nerve conduction tests would not be 
repeated as they had been normal in the past.  The examiner 
stated that the range of motion and appearance of the fingers 
of the left hand was inconsistent with a diagnosis of reflex 
sympathetic dystrophy.  Skin examination also noted that a 
lesion was present on the veteran's lip, which was consistent 
with a small, 2-millimeter folliculitis pustule.  No lesions 
were seen on the abdomen or trunk at that time.  

A September 1999 rating decision granted an increased, 20 
percent, rating for the veteran's reflex sympathetic 
dystrophy, effective June 9, 1999.  

Submitted by the veteran in October 1999 were a number of 
color photographs showing skin lesions over various areas of 
his body.  He reported that the photographs had been taken 
the previous month.

The veteran underwent a VA new neurological consultation in 
November 1999.  The veteran complained of pain, tenderness, 
swelling, numbness, and spasms of the left wrist, hand, and 
fingers subsequent to his June 1997 excision.  The examiner 
noted no evidence of ulnar neuropathy, entrapment, or reflex 
sympathetic dystrophy.  The examiner stated that the veteran 
had sustained trauma to a superficial, sensory nerve branch 
of the ulnar nerve over the hand which did not affect his 
strength.  

A VA examination was conducted in December 1999.  The 
examiner noted that the veteran complained of chronic left 
wrist pain and had swelling and tenderness over the scars.  
His post-surgical scars had some tenderness, and were well 
healed and not infected.  The veteran complained of abdominal 
pustules all over his body.  The veteran reported an open, 
draining pustule over the forehead three months ago.  In the 
past three months he had five pustules over the abdomen, the 
last one appeared in September.  It was also noted that the 
lesions were associated with itching.  There were no systemic 
symptoms or fever.  

Examination of the left wrist noted two small, less than 2-
centimeter, scars.  The scar on the dorsum of the wrist was 
somewhat tender to palpation.  The scar on the palmar surface 
of the left wrist was non tender.  Both scars were non-
erythematous and non-swollen.  The scars were well healed.  
Examination of the abdomen found no active pustules, 
ulceration, exudation, disfigurement, exfoliation, or 
repugnant scar formations.  The left wrist diagnosis was 
status post ganglion cystectomies, with chronic wrist pain.  
The scars were well healed and not infected.  There was 
tenderness over one of the scars.  The examiner also 
diagnosed a history of abdominal wall cysts with abscess 
formation, that the veteran had possible folliculitis versus 
furunculous, and currently had no active ulceration nor any 
severe disfigurement or scarring. 

A VA progress note dated in February 2000 reported that the 
veteran complained of pain and numbness in the left hand and 
fingers.  The examiner noted full range of motion of the 
fingers and wrist.  The examiner was "concerned" that the 
veteran had a early ulnar nerve compression, however, it was 
noted that all previous nerve conduction tests were normal.  

In March 2000, a decision review officer decision granted 
increased, 10 percent, ratings for the left wrist disability, 
effective April 29, 1997, and for a skin disorder, effective 
August 28, 1996; each was effective the date of claim for 
increase.  In support of the increased rating for left wrist 
disability, the RO noted that the veteran manifested chronic 
complaints of left wrist pain, spasm, edema, and a tender 
scar due to latest left wrist excision.  In support of the 
increased rating for skin disorder, the RO noted that, 
although there was no evidence of cystic lesions during the 
last examination, the veteran had subjective complaints of 
chronic abdominal itching and color photographs demonstrated 
lesions on his trunk.

A VA initial rheumatology clinic note dated in May 2000 
reported that the veteran complained that his left wrist 
intermittently swelled to twice the size of his right hand 
following the June 1997 surgery.  He stated that the hand 
swelled for one or two hours every other day.  X-rays of the 
hand were normal.  Examination of the wrists and small joints 
of the hand was normal.  The examiner stated that there was 
no evidence of synovitis or reflex sympathetic dystrophy.  A 
VA three-phase bone scan conducted in May 2000 showed no 
evidence of reflex sympathetic dystrophy; however, delayed 
imaging showed mild degenerative changes in both wrists.  

A VA EMG conducted in August 2001 reported no 
electrodiagnostic evidence of a left ulnar neuropathy across 
the wrist or elbow.  

A VA pain network consultation was conducted in January 2002.  
Examination found no muscle atrophy, and strength was normal.  
Examination found loss of light sensation on the palmar 
surface of the fourth and fifth digits of the left hand.  The 
diagnosis was somatization due to the physical findings 
incongruent with the reported symptoms and pain level.  

A his personal hearing in June 2003, the veteran stated that 
he has had severe pain and numbness since the last surgery.  
He expected the hand to improve after the surgery, but, if 
anything, the symptoms had worsened.  He noted a neurological 
test conducted six months after the surgery which revealed 
that all four fingers of his left hand had lost feeling.  He 
also noted that this nerve damage resulted in a great 
decrease in grip strength which physical therapy has not 
improved.  Regarding his skin disability, the veteran 
reported that he has flare ups lasting up to three weeks in 
which up to 150 lesions can appear.  The lesions cause him a 
great deal of itching.  During these outbreaks, he treats the 
skin condition with topical creams and ointments.  

A VA orthopedic consultation was conducted in June 2004.  The 
veteran complained of left hand and wrist pain and swelling.  
Subjective decreased sensation of the dorsum of the left hand 
was noted.  Wrist range of motion was full.  Mild 
osteoarthritis of the wrist on X-ray was found.  The examiner 
stated that, if the veteran had a nerve entrapment, there 
would be some muscle wasting and positive EMG findings.  
However, no such findings were present.  It was noted that 
the veteran had been evaluated for wrist complaints by many 
services without a clear diagnosis.  A VA EMG conducted in 
October 2004 reported no electrodiagnostic evidence of a left 
ulnar neuropathy  

A VA examination was conducted in November 2004.  
Dorsiflexion of the left wrist was to 60 degrees, palmar 
flexion was to 58 degrees, degrees, ulnar deviation was to 37 
degrees, and radial deviation was to 19 degrees.  The veteran 
complained of pain throughout the motions, particularly at 
the extremes of the motions.  The strength of the veteran's 
left hand was 95 percent of the strength of the right hand.  
The hands and wrist joints were normal on X-ray.  It was 
noted that there was not enough loss of bone density to be 
indicative of reflex sympathetic dystrophy, nor did he have 
radiculopathy.  There was no weakness of abduction of 
adduction of the fingers.  The examiner stated that the 
veteran was complaining of left wrist symptomatology out of 
proportion to the objective findings present.  

A fee basis dermatology examination was conducted in December 
2004.  The examiner stated that the veteran's skin was 
remarkably clear, of almost any type of skin lesion, 
especially for a 52 year old.  There were no lesions on the 
veteran's trunk or extremities.  The examiner noted that the 
veteran had a little bit of malar melasme-like 
hyperpigmentation bilaterally, typical of sun exposure.  
There was no evidence of any exudation, itching or extensive 
lesions.  The examiner stated that the veteran had "some of 
the best skin" he had ever seen on a 52 year old.  At the 
time of examination, the veteran reported teaching music on 
keyboard and guitar.  

A VA examination report dated in July 2005 stated that there 
was no neurologic deficit related to the veteran's ganglion 
cyst removal in 1974 or 1997, and that the majority of his 
pain and difficulties were musculoskeletal in origin.  It was 
noted that he was able to play instruments with his hands, do 
dishes and other activities, albeit wearing a wrist splint.  

The veteran contends that his left wrist disability and skin 
disorder are more disabling than currently evaluated.  
Regarding his left wrist disability, he notes that he is in 
constant pain, and his left hand is weak and swollen.  He 
claims that this disability greatly limits his daily 
activities.  In addition, he asserts that he suffers from 
severe neurological disability due to the disability.  
Regarding his skin disorder, he notes that he was exposed to 
gamma radiation in service which caused his current skin 
disorder.  He submitted color photographs which, he contends, 
show extensive lesions.  He notes that he can have as many as 
150 lesions on his abdomen at a time.  These lesions are 
purple and require a great amount of topical ointment to 
treat.  

III.  Increased Rating Claims 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which allows for ratings based on the average impairment of 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In addition, the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestations under different diagnoses, are to be 
avoided.  38 C.F.R. § 4.14.  In order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as in this case, the present level of 
disability is of primary concern.  Thus, the more recent 
medical records are the most relevant to the increased rating 
claim.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When 
an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.

A.  Left Wrist Disability

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
such a result would overcompensate the claimant for the 
actual impairment of his earning capacity.  Brady v. Brown, 4 
Vet. App. 203 (1993).  As the veteran is in receipt of 
service connection for reflex sympathetic dystrophy, 
currently rated 20 percent disabling, of the left wrist, the 
Board will not consider any putative neurological residuals 
pertaining to his left wrist disability.  In this regard, the 
Board points out that repeated evaluations have failed to 
identify reflex sympathetic dystrophy, but the assignment of 
the 20 percent rating serves as recognition of the 
neurological complaints associated with the left ganglion 
surgeries and their residual impairment.

The veteran's left wrist disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 which contemplates 
tenosynovitis, and provides for rating the disability as 
degenerative arthritis under Diagnostic Code 5003.  
Limitation of motion of the minor wrist is rated 10 percent 
when palmar flexion is limited in line with forearm, or when 
dorsiflexion is less than 15 degrees.  This is the maximum 
rating for limitation of wrist motion.  38 C.F.R. § 4.71a, 
Code 5215.  The veteran is already in receipt of the maximum 
rating under this Diagnostic Code even though his limitation 
of motion of the left wrist does not approximate the 
requirements for this rating.  In fact, many examinations 
note normal wrist range of motion.  

The veteran does demonstrate tenderness over one of his two 
less than 2-centimeter scars.  He complained of severe left 
wrist and hand pain, although it should be emphasized that 
several VA examiners have made it clear that his complaints 
of pain were out of proportion to the objective clinical 
evidence.  If a veteran is in receipt of the maximum 
disability rating available under a diagnostic code for 
limitation of motion, consideration of functional loss due to 
pain is not required.  Johnson v. Brown, 10 Vet. App. 80 
(1997).  The Board notes that the veteran has complained of 
severe loss of grip strength in the left hand.  To some 
degree, this is a component of his separately rated 
neurological disorder.  Although several examination reports 
have noted decreased left grip strength, there are no 
objective findings of severe loss of strength.  For example, 
VA examination in November 2004 noted that the strength of 
the veteran's left hand was 95 percent of the strength of the 
right hand.  Similarly, the Board notes the veteran's 
complaints of severe left wrist and hand swelling.  However, 
multiple examinations have not found such swelling.  As the 
veteran's wrist is not ankylosed, consideration of a higher 
rating under Diagnostic Code 5214 is not necessary.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

B.  Skin Disorder

The RO has evaluated the veteran's skin disability by analogy 
to eczema under the criteria set forth at 38 C.F.R. § 3.118, 
Diagnostic Code 7806.  Given the nature of the veteran's 
disability, the Board finds the rating criteria applied by 
the RO is appropriate.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2005).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the veteran, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  A 30 percent rating 
was warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 10 percent have not been met, under either the old 
or the amended criteria.  In this regard, the medical 
evidence of record shows that the veteran's skin disorder is 
manifested by dry skin.  The Board notes that the veteran has 
submitted photographs showing a few lesions over his body.  
For the purpose of this decision, the Board will assume that 
all of the lesions shown are part of his service-connected 
skin disorder.  Given this symptomatology, the Board finds 
that the current 10 percent rating is appropriate.  The 
former version of Diagnostic Code 7806, in effect prior to 
August 30, 2002, provided a 10 percent rating for a skin 
disability manifested by itching involving an exposed 
surface.  To warrant a rating in excess of 10 percent under 
this provision, the evidence must show that the veteran's 
disability is manifested by constant exudation or constant, 
extensive lesions, or marked disfigurement.  As set forth 
above, none of these symptoms have been documented in the 
evidence of record.  Thus, a rating in excess of 10 percent 
is not warranted under Diagnostic Code 7806, as in effect 
prior to August 30, 2002.

Likewise, the Board finds that a rating in excess of 10 
percent is not warranted under the amended criteria 
pertaining to the evaluation of skin disorders.  The 
veteran's skin disorder, as noted on several examinations and 
by the color photographs, has not been shown to affect 20 to 
40 percent of his entire body or 20 to 40 percent of the 
exposed areas.  Although topical creams and ointments have 
been prescribed or independently obtained by the veteran, he 
has never required systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  Thus, the criteria for a 
rating in excess of 10 percent under the amended version of 
Diagnostic Code 7806 have not been met.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to an increased rating for postoperative ganglion 
cyst, left wrist is denied.  

Entitlement to an increased rating for cystic lesions of the 
abdomen is denied.  


REMAND

As mentioned, the RO, in an September 1997 rating decision, 
denied service connection for hair loss due to exposure to 
ionizing radiation.  And in response, the veteran filed an 
NOD in October 1997.  In April 2000, the veteran filed an 
notice of disagreement to the March 2000 rating decision 
requesting an effective date earlier than August 28, 1996, 
for the assignment of a 10 percent rating for cystic lesions 
of the abdomen.   But the RO has not provided him an SOC 
concerning these claims or given him an opportunity to 
perfect an appeal to the Board on these issue by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  So these claims must be REMANDED to the RO, as 
opposed to merely referred there.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the veteran an SOC concerning his 
additional claims for entitlement to 
service connection for hair loss due to 
exposure to ionizing radiation and an 
effective date earlier than August 28, 
1996, for the assignment of a 10 percent 
rating for cystic lesions of the abdomen.  
If, and only if, he then files a timely 
substantive appeal concerning either of 
these issues should the case be returned 
to the Board for further appellate 
consideration.  38 C.F.R. § 20.200 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


